The opinion of the court was delivered,
Per Curiam.
— We think the petition which grounded these proceedings was defective, in not describing more particularly the parts of the road to be changed and vacated, and that the *315confirmation of the report of the viewers, not at the next term after it was filed, hut eight months thereafter, was a fatal irregularity.
In both respects the plain provisions of the Road Law were disregarded. Without a sufficient description of the parts to be vacated, the jurisdiction of the court could not attach, and if it attached it was to be exercised in conformity to the provisions of the law which conferred it. What are public roads, where they begin, and run, and terminate, are determinable from the record of the Quarter Sessions, and a record which referred itself to two hills of a certain grade, and to narrow parts of a road, that road to be abandoned, would scarcely import absolute certainty, for where hills begin and end is often a very difficult question, and would grow more difficult as time effaced the features of the abandoned road. The Act of Assembly contemplates a more certain description, and we have no power to dispense with its requirements.
The decree is reversed, and the proceedings are set aside.